 In the MatterofJASPEROFFICEFURNITURECo.andUNrrEDFURNITUREWORKERS OF AMERICA,LOCAL 331,C..I.O.Case No. R-'4374.-Decided November 4, 191Jurisdiction:,furniture manufacturing industry.Investigation.and Certification of, Representativesnecessary.Unit Appropriate for Collective Bargaining:all production and maintenance-employees,of plant ; no controversy as to.Mr. Isidor Kahn,of Evansville, Ind., for the,Company.Mr. Fred Ful f o'rd,'of Jasper, Ind., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon petition duly filed, by United Furniture Workers of America,Local 331, affiliated with the C. I. 0., herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Jasper Office Furniture Co., Jasper, In-diana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert D. Malarney, Trial Examiner.Said hearing was held atJasper, Indiana, on October 13, 1942.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.During the hearing the Companymoved for dismissal of the petition on the ground that the ActingRegional Director for the Eleventh Region had no authority toissue a statement' concerning the claims of authorization for purposeof representation made by the Union. The Trial Examiner reservedhis ruling.The motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :45 N. L. R. B., No. 59.374 JASPEROFFICE FURNITURE CO.375FINDINGS OF FACT1.THE BUSINESSOF THE'COMPANYJasper Office Furniture Co., an Indiana Corporation with itsprincipal office and place of business in Dubois County, Indiana,is engaged in the manufacture of office furniture.The Companypurchases raw productsin excessof $100,000 annually, 75 percent ofwhich is shipped from points without the State of Indiana.' Seventy-five percent of its manufactured products, amounting to $150,000annually, is shipped to points outside the State of Indiana:II.THE ORGANIZATION INVOLVEDUnited Furniture' Workers of America, Local 331, affiliated- withthe Congress of Industrial Organizations, is a. labor organizationadmitting employees of the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONOn September 16, 1942, the Union, claiming to represent a majorityof the Company's employees, requested the Company to recognizeit as the exclusive representative of its employees.The Companyrefused to grant such recognition unless and until the Union is certi-,fied by the Board.A statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection.9 (c). and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Union contends for, and the Company does not oppose, a unitconsisting of all production and maintenance employees, exclusive ofclerical and supervisory employees.We find that all production and maintenance employees of theCompany, exclusive of clerical and supervisory employees, constitutea unit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.1 The Acting Regional Director's statement shows that the Union submitted 51 member-ship cards,which are dated as follows:2 in May 1942;3 in June 1942;24 in August1942; 20 in September 1942; and 2 undated.All the signatures affixed to the said mem-bership cards appear to be genuine original signatures and all bear the names of personswhose names are on the Company's pay roll of September 24, 1942.This pay roll containedthe names of 135 employees. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein,"subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with Jasper Office Fur-niture Co.,Jasper, Indiana, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty(30) days fromthe date'of this Direction,under, the direction and,supervision-of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations,among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or,training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Furniture Workers of America, Local 331, C. I. 0., for thepurposes of collective bargaining.CHAIRMAN MILms took no part in the consideration of the aboveDecision and Direction of Election.